Case 19-10230-KHK                 Doc 118    Filed 03/22/19 Entered 03/22/19 17:28:46       Desc Main
                                            Document     Page 1 of 30


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                         (Alexandria Division)

                                                     )
 In re:                                              )
                                                     )              Case No. 19-10230-BFK
 INSCOPE INTERNATIONAL, INC.,                        )
                                                     )              (Chapter 11)
                                       Debtor.       )
                                                     )


                             NOTICE OF BID PROCEDURES, AUCTION DATE,
                                        AND SALE HEARING

 NOTICE IS HEREBY GIVEN, as follows:

         1.       On March 11, 2019, Inscope International, Inc., the debtor and debtor-in-
 possession herein (the “Debtor”), filed a motion (the “Bid Procedures Motion”) requesting
 entry of an order: (a) approving bid procedures for the sale of substantially all the Debtor’s
 Assets (as defined below); (b) authorizing and scheduling an auction (the “Auction”) to sell
 the Property; (c) scheduling a hearing (the “Sale Hearing”) on approval of the sale of the
 Debtor’s Assets free and clear of liens, claims, encumbrances and other interests; (d)
 authorizing the assumption and assignment of certain executory contracts in conjunction with
 the sale; (e) approving certain deadlines and the form, manner, and sufficiency of notice of the
 foregoing; and (f) granting other related relief. The Assets to be sold include certain contract
 rights in the following contracts:

                         (i) Department of Energy (GS-35F-0048R),

                         (ii) Department of Justice (I5JA0518P00000550),

                         (iii) Task Order 89303018FET400006,

                         (iv) GSA Schedule No. 47QTCA18D0079,

                         (v) Volkswagen Agreement effective September 5, 2018,

                         (vi) Acumen Solutions (MSA),



 Kristen E. Burgers (VSB No. 67997)
 HIRSCHLER
 8270 Greensboro Drive, Suite 700
 Tysons, Virginia 22102
 Telephone: (703) 584-8900
 Facsimile: (703) 584-8901
 Email: kburgers@hirschlerlaw.com

 Counsel to the Debtor
Case 19-10230-KHK        Doc 118    Filed 03/22/19 Entered 03/22/19 17:28:46             Desc Main
                                   Document     Page 2 of 30


                (viii) FINRA Agreement No. CORP-0002845,

                (ix) Freddie Mac Master Agreement,

                (x) Board of Governors of the Federal Reserve System SOA 201400405,

                (xi) AARP Supplier Agreement, and

                (xi) College Board Master Services Agreement & Amendments

         2.     On March 21, 2019, the Court entered an order granting the Bid Procedures
 Motion and approving the Bid Procedures (the “Bid Procedures Order”) [Docket No. 117].
 This Notice is issued pursuant to the requirements of the Bid Procedures Order. Each
 capitalized term in the Notice shall have the meaning ascribed to such term in the Bid
 Procedures.

         3.      The Debtor has entered into Letter of Intent (the “LOI”) with Infinisource
 Consulting Solutions, Inc., a Delaware corporation, (“Purchaser”) dated March 8, 2019.
 Pursuant to the LOI, the Debtor intends to sell the Assets to the Purchaser for $5.2 million in
 cash, plus certain annual incentive payments for two years if the Assets satisfy certain revenue
 generating benchmarks. The Debtor and Purchaser shall enter into an Asset Purchase Agreement
 within three (3) business days after the entry of the Bid Procedures Order. The sale of the Assets
 will be subject to higher and better offers as set forth in the Bid Procedures. Pursuant to the Bid
 Procedures and the Bid Procedures Order, the Assets will be sold following an Auction (if more
 than one Qualified Bid is received), as set forth in the Bid Procedures, and will be sold free and
 clear of all liens, claims, encumbrances and other interests. The Debtor’s ability to close the
 transaction(s) contemplated is subject to approval of the United States Bankruptcy Court for the
 Eastern District of Virginia (the “Bankruptcy Court”).

        4.      The Bid Procedures provide for the following key dates in connection with the
 proposed sale of the Assets:

Event                                            Date

Deadline to submit proof of Qualified Bidder      March 29, 2019 at 5:00 p.m. (Eastern Time)
qualifications
 Deadline to Object to Sale                       April 3, 2019

 Opening Bid Deadline                             April 4, 2019 at 5:00 p.m. (Eastern Time)

 Auction                                          April 8, 2019 at 1:30 p.m. (Eastern Time)

 Deadline to Disclose Terms of Winning Bid        April 9, 2019

 Deadline to Object to Auction Process or         Orally at the Sale Hearing
 Results


                                                 2
Case 19-10230-KHK         Doc 118    Filed 03/22/19 Entered 03/22/19 17:28:46               Desc Main
                                    Document     Page 3 of 30


Sale Hearing                                        April 11, 2019 at 1:00 p.m. (Eastern Time)


 THESE DATES ARE SUBJECT TO CHANGE BY THE DEBTORS OR THE BANKRUPTCY
 COURT. ALL PARTIES ARE ENCOURAGED TO CHECK THE BANKRUPTCY COURT
 DOCKET FOR CHANGES TO THESE DATES.

        Copies of the Bid Procedures Order are available for review at the Office of the Clerk of
 the Court, United States Bankruptcy Court, 200 South Washington Street, Alexandria, Virginia
 22314, or upon request made to the undersigned counsel.

        5.       Any objection to any of the relief to be requested at the Sale Hearing must be in
 writing, state the basis of such objection with specificity, and shall be filed with the Court, with a
 copy to Kristen E. Burgers, Esquire, Hirschler, 8270 Greensboro Drive, Suite 700, Tysons,
 Virginia 22102, counsel for the Debtor, so that the objection is actually received by deadline set
 by the Court.

         6.     All requests for information concerning the Assets, the sale or the Bid Procedures,
 including requests for copies of the Motion or the Bid Procedures Order, should be directed in
 writing to counsel for the Debtor, Kristen E. Burgers, Esquire, Hirschler, 8270 Greensboro Drive,
 Suite 700, Tysons, Virginia 22102.


 Dated: March 22, 2019                          Respectfully submitted,

                                                /s/ Kristen E. Burgers
                                                Kristen E. Burgers (VSB No. 67997)
                                                HIRSCHLER
                                                8270 Greensboro Drive, Suite 700
                                                Tysons, Virginia 22102
                                                Telephone: (703) 584-8900
                                                Facsimile: (703) 584-8901
                                                Email: kburgers@hirschlerlaw.com




                                                   3
Case 19-10230-KHK             Doc 118      Filed 03/22/19 Entered 03/22/19 17:28:46       Desc Main
                                          Document     Page 4 of 30


                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                      (Alexandria Division)

                                                   )
 In re:                                            )
                                                   )            Case No. 19-10230-BFK
 INSCOPE INTERNATIONAL, INC.,                      )
                                                   )            (Chapter 11)
                                     Debtor.       )
                                                   )

                                               BID PROCEDURES

          1.       These bid procedures (the “Bid Procedures”) shall govern the process by which

 InScope International, Inc., the debtor and debtor in possession herein (the “Debtor”), shall sell

 substantially all of its assets (as more fully described herein, the “Assets”).

          2.       On March 21, 2019, the United States Bankruptcy Court for the Eastern District

 of Virginia, Alexandria Division (the “Bankruptcy Court”) entered its order (the “Bid

 Procedures Order”) (A) Approving Bid Procedures for the Sale of the Debtor’s Assets, (B)

 Authorizing and Scheduling an Auction, (C) Scheduling a Hearing on the Sale of Substantially

 All the Debtor’s Assets Free and Clear of Liens, (D) Authorizing the Assumption and

 Assignment of Certain Executory Contracts in Conjunction with the Sale, (E) Approving Certain

 Deadlines and the Form, Manner and Sufficiency of Notice, and (F) Granting Other Related

 Relief [Docket No. 117].

          3.       Interested parties requesting information about these Bid Procedures, the

 qualification process or due diligence should contact the Debtor’s counsel as follows:



 Kristen E. Burgers (Va. Bar No. 67997)
 HIRSCHLER FLEISCHER
 8270 Greensboro Drive, Suite 700
 Tysons, Virginia 22102
 Telephone: (703) 584-8902
 Email:      kburgers@hirschlerlaw.com

 Counsel for the Debtor
Case 19-10230-KHK             Doc 118      Filed 03/22/19 Entered 03/22/19 17:28:46                        Desc Main
                                          Document     Page 5 of 30


                               Kristen E. Burgers
                               Hirschler Fleischer
                               8270 Greensboro Drive, Suite 700
                               Tysons, Virginia 22102
                               Telephone:      (703) 584-8900
                               Facsimile: (703) 584-8901
                               Email: kburgers@hirschlerlaw.com


          4.       The Debtor shall consult with its counsel, as well as with counsel for its secured

 lenders, CM Sterling, LLC and Decathlon Alpha II, L.P. and counsel for the Official Committee

 of Unsecured Creditors (collectively, the “Major Stakeholders”), on appropriate matters,

 including, without limitation, (i) determining whether a potential bidder is a Qualified Bidder;

 (ii) negotiating one or more agreement(s) with one or more Qualified Bidder(s); (iii) the auction

 of the Assets pursuant to these Bid Procedures (the “Auction”), (iv) selecting the Successful

 Bidder and Backup Bidder at the Auction; and (v) modifying or amending the Bid Procedures.

                                     THE ASSETS AND SALE TERMS

          5.       The Assets include the Debtor’s rights in the following contracts (collectively, the

 “Assets”):2

                   (i) Department of Energy (GS-35F-0048R),
                   (ii) Department of Justice (I5JA0518P00000550),
                   (iii) Task Order 89303018FET400006,
                   (iv) GSA Schedule No. 47QTCA18D0079,
                   (v) Volkswagen Agreement effective September 5, 2018,
                   (vi) Acumen Solutions (MSA),
                   (viii) FINRA Agreement No. CORP-0002845,
                   (ix) Freddie Mac Master Agreement,
                   (x) Board of Governors of the Federal Reserve System SOA 201400405,
                   (xi) AARP Supplier Agreement, and
                   (xi) College Board Master Services Agreement & Amendments.




 2
   The Purchaser (as defined herein) reserves the right to revise the Assets to be purchased by the Purchaser subject to
 its bid.


                                                           2
Case 19-10230-KHK           Doc 118    Filed 03/22/19 Entered 03/22/19 17:28:46            Desc Main
                                      Document     Page 6 of 30


         6.        These Bid Procedures shall govern the sale of the Assets. Purchasers may bid on

 all the Assets or a subset thereof; however, preference will be given to bids for the purchase of

 all the Assets.

         7.        The sale of the Assets shall be on an “as is,” “where is,” and “with all faults”

 basis and without representations or warranties of any kind, nature or description by the Debtor,

 its agents, or estates except as may be agreed by the Debtor subject to the approval of the

 Bankruptcy Court.

         8.        Subject to the Bankruptcy Court’s approval, all of the Debtor’s right, title and

 interest in and to the Assets shall be sold free and clear of all pledges, liens, security interests,

 encumbrances, claims, charges, options and interests thereon and there against (collectively, the

 “Interests”) subject to and in accordance with Sections 363, 365 and 1123 of the Bankruptcy

 Code, with such Interests to attach in the same amount, nature, extent and priority to the

 proceeds of the sale of the Assets, unless such Interests are assumed by the purchaser.

                                          DUE DILIGENCE

         9.        Prior to the Auction, the Debtor shall afford any potential bidder the opportunity

 to conduct reasonable due diligence review. The Debtor shall provide all potential bidders

 certain information in connection with the proposed sale, including, but not limited to, these

 proposed Bid Procedures and a copy of the Letter of Intent (“LOI”) executed by InfiniSource

 Consulting Solutions, Inc. (the “Purchaser” or “Stalking Horse”) and the Asset Purchase

 Agreement (the “APA”) to be executed by the Purchaser as soon as reasonably practicable. The

 Debtor has established a virtual data room containing, among other things, all due diligence

 material made available to the Purchaser prior to execution of the LOI. Should any potential

 bidder wish to access information in addition to the Bid Procedures, LOI and APA, such




                                                   3
Case 19-10230-KHK         Doc 118    Filed 03/22/19 Entered 03/22/19 17:28:46             Desc Main
                                    Document     Page 7 of 30


 potential bidder will (if it has not previously done so) be required to enter into a confidentiality

 agreement reasonably satisfactory to the Debtor.         Upon execution of the confidentiality

 agreement, the potential bidder shall be given access to the virtual data room containing contract

 documents and information and financial data and other relevant and confidential information.

 The Debtor shall provide all additional due diligence that is reasonably requested and, to the

 extent the Debtor furnishes any such potential bidder with any due diligence materials that are

 not already available in the virtual data room, the Debtor shall promptly add such information to

 the virtual data room for the benefit of all such potential bidders and the Purchaser. The Debtor

 will provide each potential bidder and the Purchaser with access to the Debtor’s current office

 space for inspection purposes only, if such party is interested in assuming the office space.

        10.     The Debtor shall not be obligated to furnish any due diligence information after

 the Opening Bid Deadline, except to Qualified Bidders who have submitted Qualified Bids.

        11.     The Debtor and its professionals do not represent or warrant the accuracy or

 veracity of any information that they provide to potential bidders in connection with due

 diligence; provided, however, that the Debtor and its professionals represent and warrant that

 they have made good faith efforts to ensure that information provided to potential bidders is

 accurate and complete.

                               DETERMINATIONS BY DEBTOR

        12.     After consultation with its Major Stakeholders, as appropriate, the Debtor is

 authorized (i) to determine whether any potential bidder is a Qualified Bidder; (ii) to coordinate

 the efforts of potential bidders in conducting their respective due diligence investigations; and

 (iii) to receive bids from Qualified Bidders (collectively, the “Bidding Process”).




                                                  4
Case 19-10230-KHK        Doc 118    Filed 03/22/19 Entered 03/22/19 17:28:46            Desc Main
                                   Document     Page 8 of 30


                   REQUIREMENTS OF “QUALIFIED BIDDER” STATUS

        13.      Any potential bidder desiring to participate in the Bidding Process must be

 deemed a “Qualified Bidder” by the Debtor. To be deemed a Qualified Bidder, on or before 5:00

 p.m. on March 29, 2019, such bidder must deliver to the Debtor, its professionals, and the Major

 Stakeholders:

        (i)     written evidence of available cash, a commitment for financing or ability to
        timely obtain a satisfactory commitment if selected as the Successful Bidder;

        (ii)     a representation that the potential bidder has the financial wherewithal to
        consummate the transactions contemplated or otherwise provide such information that
        will allow the Debtor to make a reasonable determination as to the potential bidder’s
        ability to perform;

        (iii)   a representation that (y) the potential bidder has Department of Energy (DOE)
        Foreign Ownership, Control or Influence (FOCI) Office of Intelligence and
        Counterintelligence certification or is making a good faith effort to obtain DOE FOCI
        Certification and, (z) in the Debtor’s reasonable discretion, has demonstrated the
        capability and credentials to obtain DOE FOCI certification in a timely manner;

        (iv)     a stipulation or evidence that submission of the bid, execution, delivery and
        closing on the purchase of the Assets is duly authorized and the prospective bidder has all
        requisite approvals from its board of directors or comparable governing body; and

        (v)    a certified check or other good and verifiable funds in the amount of ten percent
        (10%) of the proposed purchase price (the “Good Faith Deposit”).

 For the avoidance of doubt, the Purchaser shall be deemed a Qualified Bidder, and the APA shall

 be deemed a Qualified Bid as hereinafter defined, notwithstanding the provisions of paragraph

 15(d), infra, and the Purchaser shall not be required to submit an additional Qualified Bid or any

 additional information but shall be required to post a Good Faith Deposit within three (3)

 business days of entry of the Bid Procedures Order.




                                                 5
Case 19-10230-KHK            Doc 118      Filed 03/22/19 Entered 03/22/19 17:28:46                     Desc Main
                                         Document     Page 9 of 30


         14.      The Good Faith Deposits3 shall be held by an escrow agent to be designated by

 the Debtor. All Good Faith Deposits shall be returned within seventy-two (72) hours of the

 selection of the Successful Bidder as set forth herein, except for the Good Faith Deposit

 submitted by the Successful Bidder and the Back-Up Bidder. The Good Faith Deposits of the

 Successful Bidder and Back-Up Bidder shall be held in separate accounts established by the

 Debtor. If the Successful Bidder (or the Back-Up Bidder) fails to consummate an approved sale

 of the Assets because of a breach or failure to perform on the part of such Successful Bidder (or

 Back-Up Bidder), such Successful Bidder’s (or Back-Up Bidder’s) Good Faith Deposit will be

 held by the Debtor subject to the terms and conditions in paragraph 24 below.

         15.      A Qualified Bidder that desires to make a bid for the Assets shall deliver written

 and electronic copies of such bid to the Debtor and its professionals so as to be received by no

 later than April 4, 2019 at 5:00 p.m. (Eastern Time) (the “Opening Bid Deadline”).

                             REQUIREMENTS FOR A QUALIFIED BID

         16.      A “Qualified Bid” is an offer to purchase the Assets that conforms, to the

 Debtor’s satisfaction (in consultation with its professionals and the Major Stakeholders), to the

 following requirements:

                 (a)     Identity of Offeror. Discloses the identity of the offeror, including without
 limitation the identity of the equity holders and sponsors of the offeror; provided, however, that,
 if the offeror is a publicly traded company, the equity holders of such offeror need not be
 disclosed.

                 (b)    Form. Includes a clean, duly executed and binding purchase agreement
 (an “Agreement”), together with all exhibits, schedules, and any ancillary agreements described
 therein and a redline of its proposed purchase agreement compared against the APA.

                   (c)     Purchase Price. Identifies the purchase price and how the purchase price
 will be paid (i.e., the dollar amount of each of the following: cash, credit bid and/or assumption
 of liabilities) at closing;

 3
  For the avoidance of doubt, the Good Faith Deposit of the Purchaser shall be held by an escrow agent mutually
 acceptable to the Purchaser and Debtor as set forth in the LOI.


                                                         6
Case 19-10230-KHK       Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46              Desc Main
                               Document     Page 10 of 30


               (d)     Minimum Cash.

                       a. a potential bidder is bidding on all of the Assets, the purchase price
                          must include a minimum cash amount payable at closing in the amount
                          of at least Five Million, Five Hundred Fifty Thousand Dollars
                          ($5,550,000.00), which is equal to Cash Consideration of the bid
                          submitted by the Stalking Horse of $5,200,000.00, plus (i) the break-
                          up fee in the amount of $200,000.00 (the “Break-Up Fee”), (ii)
                          Expense Reimbursement subject to a cap of $100,000.00 (the
                          “Expense Reimbursement”), and (iii) the initial minimum overbid
                          increment of $50,000.00 (the “Bid Increment”); or

                       b. If a potential bidder is bidding on less than all of the Assets, the
                          purchase price must include a minimum cash amount payment at
                          closing in the amount greater than the aggregate sum of (i) the Break-
                          Up Fee, (ii) the Expense Reimbursement, and (iii) an initial Bid
                          Increment.

                (e)     Assets and Liabilities. Identifies the acquired assets, excluded assets,
 assumed liabilities and retained liabilities, as applicable.

                 (f)   Financing. Includes evidence to the satisfaction of the Debtor, in
 consultation with the Debtor’s professionals and Major Stakeholders, of the offeror’s financial
 ability to consummate the transactions contemplated in the Agreement.

                 (g)    Corporate Authority.       Includes written evidence to the Debtor’s
 satisfaction, in consultation with the Debtor’s professionals and Major Stakeholders,, of the
 authorization and approval from the offeror’s board of directors (or comparable governing body)
 with respect to the submission, execution, delivery and consummation of the Agreement.

              (h)     Closing. Confirms that, if selected as the Successful Bidder, the offeror
 will consummate and fund the Agreement in accordance with its terms by a date certain.

                 (i)     Due Diligence. Acknowledges and represents that the offeror: (i) has
 relied solely upon its own independent review, investigation and/or inspection of any documents
 and/or the Assets in making its offer; (ii) did not rely upon any written or oral statements,
 representations, promises, warranties or guaranties whatsoever, whether express or implied (by
 operation of law or otherwise), regarding the Assets or the completeness of any information
 provided in connection therewith or the Auction other than as provided in the Agreement; and
 (iii) with the exception of the Purchaser, is not entitled to any breakup fee or similar type of
 payment, and by submitting an Agreement, waives, and shall be deemed to waive, the right to
 pursue a substantial contribution claim under Section 503 of the Bankruptcy Code related in any
 way to the submission of its bid or the Bid Procedures.

               (j)     Earnest Money Deposit. Includes the Good Faith Deposit.

              (k)     No Collusion. By submitting a Qualified Bid, each such bidder shall be
 deemed to have confirmed that it has not engaged in any collusive behavior with respect to the


                                                7
Case 19-10230-KHK        Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46              Desc Main
                                Document     Page 11 of 30


 bidding or the Auction. The Debtor reserves the right to have each Qualified Bidder re-confirm
 that it has not engaged in any collusive behavior with respect to the bidding or the Auction.

        17.    The Debtor, in its discretion, in consultation with its professionals and Major

 Stakeholders, may allow a Potential Bidder whose offer has failed to meet the requirements of a

 Qualified Bid additional time to cure any deficiencies through April 5, 2019, at 11:59 p.m.

 Between the Opening Bid Deadline and the Auction, the Debtor may negotiate with or seek

 clarification from Qualified Bidders. Each Qualified Bidder shall promptly provide to the

 Debtor any information reasonably required in connection with the evaluation of a Qualified Bid.

 Without the consent of the Debtor, in consultation with its professionals and Major Stakeholders,

 a Qualified Bidder may not amend, modify, or withdraw its Qualified Bid, except to increase the

 purchase price or otherwise improve the terms of the Qualified Bid to make them more favorable

 to the bankruptcy estate during the period that such Qualified Bid is required to remain

 irrevocable and binding.

                                           AUCTION

        18.    In the event that at least two (2) Qualified Bids (including the APA) are received

 by the Debtor by the Opening Bid Deadline, the Debtor will conduct an Auction. The Auction, if

 any, shall be held at the law offices of Hirschler, 8270 Greensboro Drive, Suite 700, Tysons, VA

 22101 at 1:00 p.m. (Eastern Time) on April 8, 2019 The bidding shall start at the amount offered

 in the highest Qualified Bid as determined by the Debtor.

        19.    In the event that there are no Qualified Bids submitted by the Bid Deadline other

 than the APA, the Debtor will file a notice with the Bankruptcy Court cancelling the Auction by

 11:59 p.m. on April 5, 2019 and shall request at the Sale Hearing that the Bankruptcy Court

 approve the LOI.




                                                8
Case 19-10230-KHK         Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46                 Desc Main
                                 Document     Page 12 of 30


        20.     Except as otherwise determined by the Debtor in consultation with its

 professionals and Major Stakeholders, only the (i) Debtor, (ii) the Debtor’s professionals, (iii) the

 Major Stakeholders, (iv) the Office of the United States Trustee for the Fourth Circuit, (v)

 Qualified Bidders, (vi) any creditor of the Debtor that, at least five (5) business days prior to the

 Auction, delivers to Debtor’s counsel (by mail or e-mail at the address or e-mail address

 identified hereinabove) a written request to attend the Auction, and (vii) the respective

 professionals of the foregoing, shall be entitled to attend the Auction; provided that (x) the

 Debtor reserves the right to object to any request to attend the Auction made by a creditor

 pursuant to clause (v) immediately above, and (y) if the Debtor and such creditor are unable to

 consensually resolve such objection promptly, the Debtor shall seek a teleconference with the

 Bankruptcy Court prior to the Auction to adjudicate such objection. Only Qualified Bidders

 (including the Purchaser) are eligible to participate in the Auction.

        21.     The Auction shall be governed by the following procedures:

                (a)     Qualified Bidders shall appear at the Auction in person, or through a duly
 authorized representative who has all requisite authority to legally bind such Qualified Bidder.

                (b)     The Debtor, in consultation with its professionals and Major Stakeholders,
 may conduct the Auction in the manner that the Debtor determines, in its reasonable business
 judgment, will result in the Successful Bid that will maximize the overall value of the Assets to
 the creditors and the Debtor’s estate, and may adopt and modify rules for the Auction at the
 Auction that, in the Debtor’s reasonable business judgment, in consultation with its professionals
 and Major Stakeholders, will better promote the goals of the Auction and that are not materially
 inconsistent with any of the provisions of the Bid Procedures Order, the Bankruptcy Code, or
 any order of the Bankruptcy Court. All such rules will provide that: (i) the Auction procedures
 must be fairly and evenly administered, and not intended to cause any participating Qualified
 Bidder to be disadvantaged in any material way with respect to the process as compared to any
 other participating Qualified Bidder; and (ii) all participating Qualified Bidders (or their
 authorized representatives) shall be entitled to be present for all bidding and that the terms of
 each Qualified Bid shall be fully disclosed or available to all other Qualified Bidders throughout
 the entire Auction. Each bid by a Qualified Bidder at the Auction, if not inconsistent with the
 provisions of these Bid Procedures, shall be deemed to constitute a Qualified Bid.

                (c)   The Debtor will arrange for the actual bidding at the Auction to be
 recorded by stenographic or video means.


                                                   9
Case 19-10230-KHK        Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46                 Desc Main
                                Document     Page 13 of 30


                (d)    No later than one (1) hour prior to the commencement of the Auction, the
 Debtor, in consultation with its professionals and Major Stakeholders, shall determine (i) the
 then-current highest or otherwise best bid (the “Opening Bid”), and (ii) the initial minimum
 overbid above the Opening Bid, which shall be in an amount not less than (a) Three Hundred
 Fifty Thousand Dollars ($350,000.00) if for a subset of the Assets and (b) Five Million Five
 Hundred Fifty Thousand Dollars ($5,550,000.00) if for all the Assets.

                (e)    The Auction will begin with the Opening Bid. Subsequent to the initial
 round of bidding, the Auction may continue, in the discretion of the Debtor in consultation with
 its professionals and Major Stakeholders, with one or more subsequent rounds of bidding. The
 minimum overbid for any such subsequent rounds shall be Fifty Thousand Dollars ($50,000.00).

                (f)    All Qualified Bidders shall be present for each round of bidding, provided,
 however, each Qualified Bidder may, in its sole discretion, decline to bid in one (1) round of
 bidding without ending its participation in the Auction, but may not decline to bid in more than
 one (1) round of bidding.

                 (g)     All Qualified Bidders shall have the right, at any time, to request that the
 Debtor announces, subject to any potential new bids, the then-current highest or otherwise best
 bid and, to the extent requested by any Qualified Bidder, use reasonable efforts to clarify any and
 all questions such Qualified Bidder may have regarding the Debtor’s announcement of the then
 current highest or otherwise best bid.

               (h)    In the discretion of the Debtor, in consultation with its professionals and
 Major Stakeholders, each Qualified Bidder shall have the right to propose modifications to its
 Agreement at the Auction; provided, however, that any such modifications to an Agreement on
 an aggregate basis and viewed in whole, shall not be less favorable to the bankruptcy estate as
 determined by the Debtor, in consultation with its professionals and Major Stakeholders.

                 (i)    Immediately prior to the conclusion of the Auction, the Debtor, in
 consultation with its professionals and Major Stakeholders (i) will review each bid made at the
 Auction; (ii) determine the highest or best bid for the Assets (the “Successful Bid” and the entity
 or entities submitting such Successful Bid, the “Successful Bidder”); and (iii) notify all
 Qualified Bidders at the Auction, prior to its conclusion, of the identity of the Successful Bidder.
 In making this determination, the factors that the Debtor may consider include, without
 limitation, the amount of the purchase price, the form of consideration offered, the Assets being
 purchased, and the Qualified Bidder’s ability to close a transaction and the timing thereof.

                (j)     In addition, the Debtor shall determine, in consultation with its
 professionals and Major Stakeholders, which Qualified Bid, if any, is the next highest or
 otherwise best Qualified Bid and designate such Qualified Bid as the “Backup Bid” which shall
 proceed to closing in the event the Successful Bidder fails to consummate the Successful Bid. A
 Qualified Bidder that submits the Qualified Bid that is designated as the Backup Bid is the
 “Backup Bidder.” The Backup Bid shall terminate (i) automatically upon consummation of the
 Successful Bid, or (ii) when the Backup Bidder provides notice of termination to the Debtor in
 accordance with the terms of the Backup Bid. If the Successful Bid does not close, and provided
 that the Backup Bid has not been terminated, the Debtor shall give notice to the Backup Bidder


                                                 10
Case 19-10230-KHK        Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46                Desc Main
                                Document     Page 14 of 30


 to consummate the Backup Bid, the Debtor and the Backup Bidder shall agree upon a reasonable
 time period within which to close, and the Debtor shall, upon request of the Backup Bidder, seek
 a confirmatory order of the Bankruptcy Court of such Backup Bid.

                (k)    At the conclusion of the Auction, any and all key terms of the Successful
 Bid and the Backup Bid shall be recited on the record to ensure the accuracy thereof and to aid in
 the final documentation of the sale.

                (l)     All Qualified Bidders at the Auction shall be deemed to have consented to
 the core jurisdiction of the Bankruptcy Court and waived any right to a jury trial in connection
 with any disputes relating to the Auction, and the construction and enforcement of the Successful
 Bid, as applicable.

                                        SALE HEARING

        22.     A hearing to consider of the sale to the Purchaser or Successful Bidder will be

 held on April 11, 2019 (the “Sale Hearing”) at 1:00 p.m.. At the Sale Hearing, the Debtor will

 seek authorization to consummate the transaction proposed by the Purchaser or the Successful

 Bidder. The Auction and/or the Sale Hearing may be adjourned in open court from time to time,

 without further notice. The Sale Hearing will be held before the Honorable Klinette H. Kindred,

 United States Bankruptcy Judge, at the United States Bankruptcy Court for the Eastern District

 of Virginia, Courtroom III, 200 South Washington Street, Alexandria, Virginia 22314.

        23.     Any objections to any of the relief to be requested at the Sale Hearing must be in

 writing, state the basis of such objections with specificity and be filed with the Bankruptcy Court

 on or before April 3, 2019, provided, however, that objections to the Bankruptcy Court’s

 approval or disapproval of the Successful Bid designation or the Back-Up Bid designation, or

 any terms of the Successful Bid or Backup Bid that differ from the APA shall be deemed timely

 made if (but only if) made orally on the record at the Sale Hearing when requested by the

 Bankruptcy Court. All such objections shall be served in accordance with the Sale and Bid

 Procedures Notice so as to actually be received by such date and time.




                                                 11
Case 19-10230-KHK         Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46             Desc Main
                                 Document     Page 15 of 30


        24.     In the event that a Successful Bidder fails to consummate a purchase in

 accordance with the Successful Bid, the Backup Bidder shall be designated the Successful

 Bidder and the Debtor shall be directed to and authorized to effect such transaction without

 further order of the Bankruptcy Court. The Successful Bidder and Backup Bidder, if any, should

 be represented by counsel at the Confirmation Hearing.

                           CONSUMMATION OF THE PURCHASE

        24.     The purchase of the Assets shall be consummated as set forth below.

        A.      Application of Earnest Money Deposit

                (1)     If the Successful Bidder consummates the proposed sale on the terms and

 conditions of the Successful Bid, the Earnest Money Deposit of such Successful Bidder will be

 applied to the purchase price at closing.

                (2)     If the Successful Bidder fails to consummate the proposed sale on the

 terms and conditions of the Successful Bid, breaches the terms and conditions of the Successful

 Bid, or otherwise fails to perform its obligations hereunder or thereunder, the Debtor may, and

 without further order of the Bankruptcy Court, deem the Successful Bidder to be a “Defaulting

 Buyer,” at which time the Successful Bid shall be deemed rejected.

                (3)     A Defaulting Buyer automatically forfeits its Earnest Money Deposit.




                                                12
Case 19-10230-KHK        Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46                Desc Main
                                Document     Page 16 of 30


        B.      Backup Purchase

                (a)    Upon a determination by the Debtor, in consultation with its professionals

 and Major Stakeholders, that the Successful Bidder is a Defaulting Buyer, the Debtor will be

 authorized, but not required, to consummate a sale with a Backup Bidder on the terms and

 conditions of the Backup Bid without further order of the Bankruptcy Court, provided that the

 Bankruptcy Court approved such Backup Bid at the Sale Hearing.

                (b)    If a Backup Bidder consummates a sale on the terms and conditions of the

 Backup Bid, the Earnest Money Deposit of such Backup Bidder will be applied to the purchase

 price at closing. In the event that the Debtor seeks to consummate a sale on the terms and

 conditions of a Backup Bid with a Backup Bidder and such Backup Bidder fails to consummate

 such sale on or before the alternative closing date, breaches its Backup Bid, or otherwise fails to

 perform, the Debtor may, in its business judgment and in consultation with its professionals and

 Major Stakeholders, and without further order of the Bankruptcy Court, deem such Backup

 Bidder to be a Defaulting Buyer and pursue the same remedies set forth hereinabove with respect

 thereto (including, but not limited to, retaining and applying the Backup Bidder’s Earnest Money

 Deposit as part of the Debtor’s damages resulting from the breach or failure to perform by the

 Backup Bidder).

                (c)    In the event that the Backup Bid terminates, the Good Faith Deposit shall

 be returned within three (3) business days of such termination.

        25.     These Bidding Procedures may not be modified except with the express prior

 written consent of (i) the Debtor and (ii) the Purchaser. For the avoidance of doubt, no such

 modification may affect the Debtor’s obligations to pay the Breakup Fee or the Expenses

 Reimbursement if and when required under the terms of the Bid Procedures Order.




                                                 13
Case 19-10230-KHK        Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46             Desc Main
                                Document     Page 17 of 30


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 22nd day of March, 2019, a copy of the foregoing

 Notice of Bid Procedures, Auction Date, and Confirmation Hearing and a copy of the Bid

 Procedures was served (a) by operation of this Court’s CM/ECF electronic case management

 system on the parties identified on Exhibit A (ECF Service List), (b) by first-class mail on the

 parties identified on Exhibit B (First Class Mail Service List), (c) by e-mail on the parties

 identified on Exhibit C (E-Mail Service List), (d) by posting to the InScope International, Inc.

 file share site; and (e) by first-class mail on the Purchaser and on all entities known to have

 expressed an interest in bidding on the Assets.



                                                       /s/ Kristen E. Burgers
                                                       Kristen E. Burgers




                                                   4
  Case 19-10230-KHK           Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46      Desc Main
                                     Document     Page 18 of 30




                                                  EXHIBIT A

                                              ECF SERVICE LIST




Electronic Mail Notice List - Parties in the case only

           John P. Fitzgerald, III:         ustpregion04.ax.ecf@usdoj.gov
           Kenneth M. Misken:               kmisken@milesstockbridge.com
           Joel Larkin Perrell, Jr.:        jperrell@milesstockbridge.com
           Frances C. Wilburn:              fwilburn@offitkurman.com
           Bryn Sherman:                    bsherman@offitkurman.com
           Ashish Rawat:                    ecfnotices@ascensioncapitalgroup.com
           Alexander M. Laughlin:           alex.laughlin@ofplaw.com
           Lauren Friend McKelvey:          lauren.mckelvey@ofplaw.com
           Paul D. Economon:                paul.economon@firsherbroyles.com
           J. Caleb Jones:                  jcjones@simmsshowerslaw.com
           Steven B. Ramsdell:              sramsdell@tbrclaw.com
           Anthony F. Giuliano:             afg@pryormandelup.com
           Kevin M. O’Donnell:              kmo@henrylaw.com
           Stephen Metz:                    smetz@offitkurman.com
           Jack I. Frankel:                 jack.i.frankel@usdoj.gov
           Joseph A. Guzinski:              joseph.a.guzinski@usdoj.gov
           John Chapman Petersen:           jcp@petersenfirm.com
           Jeffrey L. Tarkenton:            jeffrey.tarkenton@wbd-us.com
           Frances C. Wilburn               fwilburn@offitkurman.com
       Case 19-10230-KHK                Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46             Desc Main
                                               Document     Page 19 of 30


                                                         EXHIBIT B

                                            FIRST CLASS MAIL SERVICE LIST


                                                APP Group International LLC           APP Group International LLC
ADP LLC
                                                One Commerce Plaza                    c/o Jason Gang
One ADP Boulevard
                                                99 Washington Avenue, Suite 850A      1245 Hewett Plaza, Suite 478
Roseland, NJ 07068-1786
                                                Albany, NY 12210-2804                 Hewlett, NY 11557




APP Group International Inc.                    Ace Parking Management                Alliant Group LP
411 Hempstead Turnpike                          PO Box 44512                          3009 Post Oak Boulevard, Suite 2000
West Hempstead, NY 11552                        Washington, DC 20026-4512             Houston, TX 77056-6599




American Express Travel Related Svcs. Co.
                                                Asta CRS Inc.                         AT&T Mobility
c/o Becket and Lee LLP
                                                44121 Harry Byrd Highway, Suite 230   PO Box 6463
PO Box 3001
                                                Ashburn, VA 20147                     Carol Stream, IL 60197-6463
Malvern, PA 19355-0701




Automation Career Consultants                   Automox Inc.                          BKM Consulting
1 Bateau Landing                                1909 Broadway, Suite 200              405 Salyor Way SW
Grasonville, MD 21638-9660                      Boulder, CO 80302-5264                Leesburg, VA 20175-5824




                                                                                      Bluestar Systems Inc.
Michael G. Bruce                                Barnard & Fifth Capital Group
                                                                                      c/o Faisal Shahbaz, Reg. Agent
12018 Sunrise Valley Drive, Suite 100           201 Irving Place, Suite 2
                                                                                      9717 Waterline Drive
Reston, VA 20191-3444                           Woodmere, NY 11598-1639
                                                                                      Burke, VA 22015




Business Furniture Installation                 Business Merchant Funding             CBSG
821 Oregon Avenue, Suite C                      680 Central Avenue                    22 N. 3rd Street
Linthicum Heights, MD 21090-1419                Cedarhurst, NY 11516-2329             Philadelphia, PA 19106-2113




                                                                                      Cara Cecelia Mockrish
CWPS                                            Capital Merchant Services LLC
                                                                                      12345 Rice’s Crossings
14111 Park Meadow Drive                         180 Wolftrap Road, Suite 101
                                                                                      PO Box 1111
Chantilly, VA 20151                             Albany, NY 12205-1138
                                                                                      Oregon House, CA 95962-1111


                                                Centre Consulting
CareerBuilder LLC                               c/o Barbara S. Kinosky, Reg. Agent    Chags Health Information
13047 Collection Center Drive                   Centre Law Group                      10500 Little Patuxent Parkway, Suite 430
Chicago, IL 60693-0130                          8330 Boone Boulevard, Suite 300       Columbia, MD 21044-3563
                                                Tysons, VA 22182




                                                                 2
       Case 19-10230-KHK        Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46           Desc Main
                                       Document     Page 20 of 30



                                       Christopher S. Young
Christopher Castro                                                         Chubb Group of Insurance Co.
                                       Business & Technology Law Group
17 State Street, Suite 4000                                                202 B Hall’s Mill Road
                                       6310 Hillside Court, Suite 160
New York, NY 10004-1508                                                    Whitehouse Station, NY 08889-3454
                                       Columbia, MD 21046-1081




Citrix/LogMeInUSA                      Clifton Larson Allen LLP            Cooley Godward Kronish LLP
PO Box 50264                           1966 Greenspring Drive, Suite 300   101 California Street, 5th Floor
Los Angeles, CA 90074-0264             Timonium, MD 21093-4161             San Francisco, CA 94111-3580




Comptroller of Maryland
                                       Concur Technologies Inc.            Cynthia G. Downs
Revenue Admin Division
                                       18400 NE
                                             C Union Hill Road             15604 Warm Springs Court
110 Carroll Street
                                       Redmond, WA 98052-3332              Charlottes, NC 28278-8845
Annapolis, MD 21411-1000




CoreSite LP                            Cyberspace Analytics Corporation    DC Gov’t Office of Tax & Revenue
PO Box 74338                           3724 Chatham Road                   PO Box 37559
Cleveland, OH 44194-4338               Ellicott City, MD 21042-5106        Washington, DC 20013




                                                                           DHI Group Inc.
DC Treasurer                           David Garrett
                                                                           Attn.: Bob Collins
1101 4th Street, SW                    20933 Cedarpost Square, #301
                                                                           1450 Broadway, 29th Floor
Washington, DC 20024                   Ashburn, VA 20147-7799
                                                                           New York, NY 10018




Dhiyo Systems LLC                      Dice.Com                            Fairfax County Dept. of Tax Admin.
7925 Nodi Court                        4939 Collections Center Drive       12000 Government Center Parkway, Ste. 223
Manassas, VA 20111-1978                Chicago, IL 60693-00001             Fairfax, VA 22035




Financial System Technologies          Focus Investment Banking            Federal Home Loan Mortgage Corp.
6541 Old Chesterbrooke Road            8065 Leesburg Pike, Suite 850       8200 Jones Branch Drive,
McLean, VA 22101-4610                  Vienna, VA 22182-2702               McLean, VA 22102




Fannie Mae                             Fundbox                             Fusion Plus Solutions Inc.
12900 Worldgate Drive, 7H-210          300 Montgomery Street, Suite 900    3 Ethel Road, Suite 303
Herndon, VA 20170                      San Francisco, VA 94104             Edison, NJ 08817-2857



                                       George E. Warner
GCF Consulting LLC                     Warner Law                          HCL Global Systems Inc.
1604 Dickens Place                     1515 One Financial Plaza            24543 Indoplex Circle, Suite 220
Upper Marlboro, MD 20774-6020          120 South Sixth Street              Farmington Hills, MI 48335-2529
                                       Minneapolis, MN 55402-1803



                                                        3
       Case 19-10230-KHK                Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46               Desc Main
                                               Document     Page 21 of 30




Holland & Hart, LLP                            Hudson Data LLC                         Idexcel Inc.
PO Box 8749                                    122 N. Genesee Street, Suite 302A       459 Herndon Parkway, Suite 11
Denver, CO 80201                               Geneva, NY 14456-1163                   Herndon, VA 20170-6221




InScope Energy LLC                             InScope Health LLC                      InScope Innovation Inc.
12018 Sunrise Valley Drive, Suite 100          12018 Sunrise Valley Drive, Suite 100   12018 Sunrise Valley Drive, Suite 100
Reston, VA 20191                               Reston, VA 20191                        Reston, VA 20191




                                               Intelliteach
InScope Inspire LLC                                                                    Izenberglaw PLLC
                                               Attn: Brian Martin
12018 Sunrise Valley Drive, Suite 100                                                  2201 Wisconsin Avenue, NW, Suite 200
                                               701 Emerson Road, Suite 400
Reston, VA 20191                                                                       Washington, DC 20007-4100
                                               Creve Coeur, MO 63141




Insight Direct USA Inc.                        Internal Revenue Service                Iron Mountain Inc.
PO Box 731069                                  PO Box 7346                             PO Box 27128
Dallas, TX 75373-1069                          Philadelphia, PA 19101-7346             New York, NY 10087-7128




                                                                                       James C. Brand
Jabil Circuit Inc.                             JB Micro Inc.
                                                                                       Frederikson & Byron, PA
3800 Giddings Road                             3226 Diablo Avenue
                                                                                       200 South Sixth Street, Suite 4000
Auburn Hills, MI 48326                         Hayward, CA 94545-2780
                                                                                       Minneapolis, MN 55402-1425



Job Diva Inc.
                                               Kanor Systems Inc.                      Kronsys Inc.
Wall Street Station
                                               13889 Walney Place                      6512 Six Forks Road, Suite 304-A
PO Box 876
                                               Chantilly, VA 20151                     Raleigh, NC 27615-6562
New York, NY 10268-0876



                                                                                       Liazon
Land Rover Financial Group                     Leidos Inc.
                                                                                       PO Box 8000
PO Box 78070                                   11955 Freedom Drive
                                                                                       Department 428
Phoenix, AZ 85062-8070                         Reston, VA 20190
                                                                                       Buffalo, NY 14267-00002




Marlabs Incorporated                           MavTech Solutions                       Management Accounting & Consultants
PO Box 21798                                   7310 Fleet Avenue                       200 Stonewall Avenue
New York, NY 10087-1798                        Cleveland, OH 44105-2202                Middleburg, VA 20117-2603




Monster Inc.                                   NGS Infonet Inc.                        Meta Dimensions Inc.
PO Box 90364                                   12310 Pinecrest Road, Suite 206         43690 Luckets Bridge Circle
Chicago, IL 60696-0364                         Reston, VA 20191-1659                   Ashburn, VA 20148-6724




                                                                4
       Case 19-10230-KHK                Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46            Desc Main
                                               Document     Page 22 of 30




Navitas Business Consulting Inc.                Octagon Consulting LLC               One Voice Communications Inc.
13454 Sunrise Valley Drive, Suite 240           44084 Saxony Terrace                 4546 Woodland Road, Suite 250
Herndon, VA 20171-3278                          Ashburn, VA 20147                    Sterling, VA 20166




Ordusion Technologies Inc.                      Par Funding                          Pre-Paid/Legal Shield
3057 Peachtree Industrial Boulevard, Ste. 210   22 N. 3rd Street                     PO Box 2629
Duluth, GA 30097                                Philadelphia, PA 19106-2113          Ada, OK 74821-2629




QPro Solutions Inc.
                                                Quadel Consulting                    RJT Compuquest Inc.
c/o Nirmal Sandhu, Reg. Agent
                                                1200 G Street, NW, Suite 700         222 N. Sepulveda Boulevard, Suite 2250
20577 Triple Crown Court
                                                Washington, DC 20005-6703            El Segundo, CA 90245-5635
Ashburn, VA 20147



                                                Residential Financial LLC            Richard Kruger
RS Sai Solutions Corp.
                                                c/o Kamal Khan                       Jaffe Raitt Heuer & Weiss PC
41455 Carriage Horse Drive
                                                22923 Quicksilver Drive, Suite 107   27777 Franklin Road, Suite 2500
Aldie, VA 20105-3108
                                                Sterling, VA 20166-2013              Southfield, MI 48034-8214



Office of HQ PS                                 River Capital Partners LLC           SPG Advance LLC
U.S. Department of Energy                       d/b/a Hop Capital                    Lazer Preizler
1000 Independence Avenue, SW                    137 Greenway Road                    5306 New Utrecht Avenue
Washington, DC 20585                            Lido Beach, NY 11561                 Brooklyn, NY 11219-4139




Seyfarth Shaw LLP                               Ski Fi Capital Partners Inc.         Software Programming Group LLC
233 South Wacker Drive, Suite 8000              22 Cortlandt Street, 11th Floor      15 Corporate Place South, Suite 421
Chicago, IL 60606-5000                          New York, NY 10007-3171              Piscataway, NJ 08854-6115




ST. Logics                                      Sterling Commercial Credit LLC       Sterling Talent Solutions
1119 Keystone Way, Suite 301                    10559 Citation Drive, Suite 204      PO Box 28047
Carmel, IN 46032                                Brighton, MI 48116-8398              New York, NY 10087-8047




Sundun                                          Sunrise Systems Inc.                 Swapnil S. Shah
PO Box 39                                       PO Box 513                           4211 Sleepy Lake Drive
Beltsville, MD 20704-0039                       Metuchen, NJ 08840-0513              Fairfax, VA 22033-2840




Super G Capital LLC
                                                Tamieka Lucas                        TekAgile Solutions LLC
c/o Salisian Lee LLP
                                                8200 Cooper Street                   8115 Maple Lawn Boulevard, Suite 350
550 S. Hope Street, Suite 750
                                                Alexandria, VA 22309                 Fulton, MD 20759-2683
Los Angeles, CA 90071



                                                                  5
       Case 19-10230-KHK          Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46             Desc Main
                                         Document     Page 23 of 30




TekShapers Inc.                          Texperts Inc.                          The Hartford
1441 East Maple Road, Suite 301          8500 Leesburg Pike, Suite 408          PO Box 660916
Troy, MI 48083-4027                      Vienna, VA 22182-2409                  Dallas, TX 75266-0916




The LCF Group                            The Lincoln National Life              TransLang Ltd.
411 Hempstead Turnpike                   PO Box 08221                           PO Box 232
West Hempstead, NY 11552-1350            Carol Stream, IL 60132-0821            Great Falls, VA 22066




UPS Freight                              Unify Solutions Inc.                   United Business Technologies
PO Box 650690                            4 West Rolling Crossroads, Suite #09   9218 Gaither Road
Dallas, TX 75265-0690                    Cantonsville, MD 21228-6278            Gaithersburg, MD 20877-1420




Vaktech Inc.                             Verizon Wireless                       Vigna Solutions Inc.
101 Morgan Lane, Suite 303               PO Box 17464                           21351 Gentry Drive, Suite 145
Plainsboro, NJ 08536-3345                Baltimore, MD 21297-1464               Sterling, VA 20166-8511




Virtustream Inc.                         W.B. Mason Co., Inc.                   Your Cyber Security Matters
8444 Westpark Drive, Suite 900           PO Box 981101                          19 Rutledge Court
McLean, VA 22102                         Boston, MA 02298-1101                  Sterling, VA 20165-6243




                                                                                U.S. Securities & Exchange Commission
ZK IT Consulting                         Zoho Corporation
                                                                                Office of Reorganization
115 Lowell Street                        4141 Hacienda Drive
                                                                                950 East Paces Ferry Road, NE, Suite 900
Carteret, NJ 07008-2919                  Pleasanton, CA 94588
                                                                                Atlanta, GA 30326-1382




Albert M. Bruce Jr.                      Alexander Burkovsky                    Amanda Grosiak
4820 Point Pleasant Pike                 13352 Foxhole Drive                    8321 Eagle Rock Avenue
Doylestown, PA 18902                     Fairfax, VA 22033                      Albuquerque, NM 87122




Amita Singh                              Andy Herscher                          Andy Thanh Lam
43159 Scenic Creek Way                   2615 Oak Vista Court                   15042 Athey Road
Leesburg, VA 20176                       Castle Rock, CO 80104                  Burtonsville, MD 20866




Angela Thomas                            Anna Correa                            Anushree Jain
7617 Derek Drive                         151 S. Highland Avenue                 2016 Peach Orchard Drive, Apt. 23
Raleigh, NC 27613                        Ossining, NY 10562                     Falls Church, VA 22043




                                                          6
       Case 19-10230-KHK         Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46       Desc Main
                                        Document     Page 24 of 30




Den Conrey                              Bharathi Nanduru                Bobby Segears
410 Kojun Court                         42661 Paradise Spring Court     4500 Bowen Road, SE
Sterling, VA 20164                      Ashburn, VA 20148               Washington, DC 20019




Brad Harper                             Bradley Sroka                   Brian Moran
5806 Channing Road                      20485 Morningside Terrace       4316 S. 6th Street
Springfield, VA 22150                   Sterling, VA 20165              Arlington, VA 22204




Cary Bloom                              Catherine Poole                 Chandra Immadi
37 Brighton Drive                       19166 Coton Hall Street         3230 Yeager Drive
Gaithersburg, MD 200877                 Leesburg, VA 20176              Herndon, VA 20171




Charles Hill Jr.                        Cheryl Black                    Craig Bowser
4849 Frankford Road, Apt. 1211          1613 Chickasaw Place            216 Cranbrook Drive, NE
Dallas, TX 75287                        Leesburg, VA 20176              Leesburg, VA 20176




Daniel Bredy                            Daniel Wellington               Dawn Dumbeck
5948 Berkshire Court                    902 Parma Court                 21323 Meadow Field Court
Alexandria, VA 22303                    Davidsonville, MD 21035         Ashburn, VA 20148




Derrick ramberger                       Derris Owens                    Dushyant Sethi
15338 Edgehill Drive                    1900 Ararat Court               1819 Great Falls Street
Dumfries, VA 22025                      Accokeek, MD 20607              McLean, VA 22101




Edward Wilcox                           Eileen Cunius                   Erik Schroeder
2351 Eisenhower Avenue, #1301           18513 Yarnbrooke Place          485 Harbor Side Street, #305
Alexandria, VA 22314                    Olney, MD 20832                 Woodbridge, VA 22191




Geetha Thota                            Glenn Ervin                     Gregory Blackmon
42617 Beckett Terrace                   43118 Arundell Court            8930 Contenental Place
Ashburn, VA 20148                       Broadlands, VA 20148            Landover, MD 20785




Gurpreet Kaur                           Henry Gueringer                 Jaime Sanchez
25332 Eldridge Terrace                  15305 Santini Road              2157 Golf Course Drive
Chantilly, VA 20152                     Burtonsville, MD 20866          Reston, VA 20191




                                                         7
       Case 19-10230-KHK               Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46        Desc Main
                                              Document     Page 25 of 30




Jaime Stykemain                               James Chadwick                    Jamie Gausemel
1881 Clovis Court                             11612 Ivystone Court, Apt. 301    1629 L Street, NE, #306
Virginia Beach, VA 23454                      Reston, VA 20191                  Washington, DC 20002




Janelle Ashe                                  Jennifer Garst                    Jesse Lim
2016 N. Illinois Street                       5016 Desert Forest Court          13332 Gloverdale Place
Arlington, VA 22205                           Haymarket, VA 20169               Germantown, MD 20874




Jessica Card                                  Jessica L. Sawyer                 Joseph Stapleton
214 Catoctin Circle, NE                       8010 Blair Mill Way, Apt. 1404E   41700 Truly Circle
Leesburg, VA 20176                            Silver Spring, MD 20910           Aldie, VA 20105




Ka Pang Yu                                    Kelly Kenealy                     Kevin Dougherty
42948 Spyder Place                            3105 Vandever Street              1 Baederwood Court,
Chantilly, VA 20152                           Brookeville, MD 20833             Rockville, MD 20855




Kevin Firman                                  Kim Boody                         Kiranmayi Nathani
1425 Occoquan Heights Court                   3731 N. Country Club, #1128       41455 Carriage Horse Drive
Occoquan, VA 22125                            Aventura, FL 33180                Aldie, VA 20105




Kyle Shriver                                  Katore Whitaker                   Madeline B. Cohen
2330 Dulles Station Boulevard, #2402          1731 Lang Place, NE               11875 Fawn Ridge Lane
Herndon, VA 20171                             Washington, DC 20002              Reston, VA 20194




Marcus Bowie                                  Margaret Shrewsbury               Mark Kruse
2130 Brooks Drive, #203                       1804 E. Grauwyler Road            1613 Flammarion Court
District Heights, MD 20747                    Irving, TX 75061                  Virginia Beach, VA 23454




Mark Potter                                   Matthew Wood                      Mike Bruce
2713 Pinebrook Road                           10518 Rosenhaven Street, #105     11990 market Street, #1507
Hyattsville, MD 20785                         Fairfax, VA 22030                 Reston, VA 20190




Michael Meyers                                Mike Maslar                       Min Han
8010 Blair Mill Way, #1404E                   2500 Clarendon Boulevard, #217    4967 Vail Ridge Lane
Silver Spring, MD 20910                       Arlington, VA 22201               Fairfax, VA 22030




                                                               8
       Case 19-10230-KHK     Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46      Desc Main
                                    Document     Page 26 of 30




Minnie Kim                          Nagarjuna Indurti               Nathan Craig
8208 Pasquel Flower Place           42574 Glass Lane                131 Christie Hill Road
Lorton, VA 22079                    Ashburn, VA 20148               Darien, CT 06820




Nathaniel Hall                      Noorali Motani                  Osa Wille3tte
10245 Winged Elm Circle             13329 Hound Run Drive           13912 Atwood Knoll Court
Manassas, VA 20110                  Fairfax, VA 22033               Silver Spring, MD 20906




Paulette Jennings                   Pawan Thapa                     Peggy Franklin
803 S. Sterling Boulevard           8120 Weatherwood Court          296 Dover Road
Sterling, VA 20164                  Manassas, VA 20109              Warrenton, VA 20186




Pinky Parikh                        RamanaKumari Gopireddy          Renelle Sutton
21066 Potomac Trail                 23531 Christina Ridge Square    23382 Evening Primrose Square
Ashburn, VA 20148                   Ashburn, VA 20148               Ashburn, VA 20148




Roderick Sheckler                   Ronald Mizrahi                  Sarah Bruce
21 Silverwood Circle, #11           11604 Fulham Street             11990 Market Street, #1507
Annapolis, MD 21403                 Silver Spring, MD 20902         Reston, VA 20190




Sarah Lofinmakin                    Satyarekha Doodala              Semsettin Ilyas
11813 Bishops Content Road          6686 Jessamine Court            3211 Arrowhead Circle, #G
Bowie, MD 20721                     Annandale, VA 22003             Fairfax, VA 22030




Shamim Mehbub                       Sujatha Annapureddy             Susan Burt
13527 Pennsboro Drive               23182 Glenorchy Court           24120 Briggs Way
Chantilly, VA 20151                 Ashburn, VA 20148               Windsor, VA 23487




Vernon Davis                        Vijay Kalidas
421 10th Street, NE                 17534 Charity Lane
Washington, DC 20002                Germantown, MD 20874




                                                    9
Case 19-10230-KHK        Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46          Desc Main
                                Document     Page 27 of 30



                                              EXHIBIT C

                                    E- MAIL SERVICE LIST


                      Email                                       Company
  alluri@tekagile.com                             TekAgile Solutions LLC
  Kkirkwood@automationcareer.com                  AUTOMATION CAREER CONSULTANTS
  sree@unifysolutions.com                         UNIFY SOLUTIONS INC
  IronMountainBillingServices@BillTrust.com       IRON MOUNTAIN INC
  djwellington29@yahoo.com
  invoices@texperts-inc.com                       TEXPERTS INC
  greigfields@gcfllc.com                          GCF CONSULTING LLC
  cynthia_downs@freddiemac.com                    CYNTHIA G. DOWNS
  karthick@consultoctagon.com                     OCTAGON CONSULTING LLC
  region2@legalshieldcorp.com                     Pre-Paid/LEGAL SHIELD
  sarayu@sunrisesys.com                           SUNRISE SYSTEMS, INC
  accounts@stlogics.com                           ST LOGICS
  laurie@sundun.com                               SUNDUN
  flavia.douglas@sterlingcheck.com                STERLING TALENT SOLUTIONS
  hr@edifytech.com                                EDIFY TECHNOLOGIES INC
  accounts.receivable@careerbuilder.com           CAREERBUILDER, LLC
  jv@verstandiglawfirm.com                        Jacob Verstandig, PLLC
  gokulr@ngsinfonet.com                           NGS INFONET INC
  ssenz@yahoo.com                                 YOUR CYBER SECURITY MATTERS, L
  Sarah.davis@alliantgroup.com                    ALLIANT GROUP, LP
  prithviraj.hotpeti@agreeya.com                  MavTech Solutions
  invoices@kronsys.com                            KRONSYS INC
  Vigna.HR@vignasolutions.com                     VIGNA SOLUTIONS INC
  preethi.r@ordusion.com                          ORDUSION TECHNOLOGIES INC
  Bonnie.L.Petricca@leidos.com                    LEIDOS, INC
  bhakthan@hotmail.com                            DHIYO SYSTEMS LLC
  seth@skyficapitalpartners.com                   Skyfi Capital Partners
  info@zkitc.com                                  ZK IT CONSULTING
  josh@izenberglaw.com                            IZENBERGLAW PLLC
  arfollowup@hclglobal.com                        HCL GLOBAL SYSTEMS, INC
  accounts@vaktech.com                            VAKTECH INC
  regi@talteam.com                                TALTEAM, INC
  jayasri@kanorsystems.com                        KANOR SYSTEMS INC
  accounts@tekshapers.com                         TekShapers Inc
  iso@riveradvance.com                            River Capital Partners
Case 19-10230-KHK        Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46           Desc Main
                                Document     Page 28 of 30


                       Email                                    Company
  joecole@parfunding.com                        PAR Funding
  info@businessmerchantfunding.com              Business Merchant Funding
  vmorgan@cwps.com                              CWPS
  Uday.Krishna@marlabs.com                      MARLABS INCORPORATED
  robb.durai@finsystechinc.com                  FINANCIAL SYSTEM TECHNOLOGIES,
  marie.priscilla.lim@sap.com                   CONCUR TECHNOLOGIES, INC
  aogrady@centrelawgroup.com                    CENTRE CONSULTING
  accounts@astacrs.com                          ASTA CRS Inc.
  alexander.gossement@logmein.com               CITRIX/LOGMEINUSA
  dpearson@aceparking.com                       ACE PARKING
  davegarrett@gmail.com                         DAVIS GARRETT
  kveni@spgamerica.com                          SOFTWARE PROGRAMMING GROUP LLC
  CynthiaSanoCS@mnact.com                       MANAGEMENT ACCOUNTING & CONSUL
  dsidhu@cyberspaceanalytics.com                CYBERSPACE ANALYTICS CORPORATI
  Mary.Elizabeth@dell.com                       VIRTUSTREAM, INC
  cristi.lengsfeld@brookfieldproperties.com     TWO RESTON CO., LLC
  abraham.raj@zohocorp.com                      ZOHO CORPORATION
  info@barnardandfifth.com                      Barnard & Fifth Capital Group LLC
  kcassidy@clearfocustech.com                   CLEAR FOCUS TECHNOLOGIES, LLC
  Brian.Enverso@claconnect.com                  CLIFTON LARSON ALLEN LLP
  nathanikiran@yahoo.com                        RS SAI SOLUTIONS CORP
  garlando.mccord@gsa.gov                       GENERAL SERVICES ADM
   finance@cloudwick.com                        JBMICRO INC
  laura.lau@jobdiva.com                         JOB DIVA, INC.
  wes@automox.com                               AUTOMOX INC
  KMELENDE@INSIGHT.COM                          INSIGHT DIRECT USA, INC
  upsbillingcenter@ups.com                      UPS
  vbhaktha@qprosol.com                          QPro Solutions Inc
  businesscenter@mail.service.thehartford.com   THE HARTFORD
  ar@idexcel.com                                IDEXCEL INC
  ecapps@seyfarth.com                           SEYFARTH SHAW LLP
  mlincoln@cooley.com                           COOLEY GODWARD KRONISH LLP
  info@mcarecovery.com                          MCA Recovery
  dfortner@bbdcmetro.com                        CHUBB GROUP OF INSURANCE
  tomski4@verizon.com                           BKM CONSULTING
  billing@onevoiceinc.com                       ONE VOICE COMMUNICATIONS, INC.
  barbara.webb@wbmason.com                      W.B.MASON CO., INC.
  cmockrish@acumensolutions.com                 CARA CECELIA MOCKRISH
  tmcgee@businessfurnitureinstallations.com     BUSINESS FURNITURE INSTALLATIO
  jeri.gelinskey@monster.com                    MONSTER INC.


                                                2
Case 19-10230-KHK      Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46    Desc Main
                              Document     Page 29 of 30


                       Email                             Company
  AR@dhigroupinc.com                      DICE.COM
  taxhelp@comp.state.md.us                COMPTROLLER OF MARYLAND
  chaya@hudsondatallc.com                 HUDSON DATA LLC
  attpremier@response.att-mail.com        AT&T MOBILITY
  Gyananand.Gyanesh@apolisrises.com       RJT COMPUQUEST INC
  billing@coresite.com                    CORESITE L.P.
  qaisar@bluestarsystemsinc.com           BLUESTAR SYSTEMS INC
  invoice@fusionplusinc.com               FUSION PLUS SOLUTIONS INC
  ocfo@dc.gov                             DC TREASURER
  info@quadel.com                         QUADEL CONSULTING
  afeldman@thelcfgroup.com                Last Chance Funding
  stephen@recoveryofjudgment.com          Recovery of Judgement
  joe@hopcapitalllc.com
  joe@parfunding.com
  glenn.s.nozick@leidos.com               Leidos, Inc.
  revati.patil@havitastech.com            NAVITAS BUSINESS CONSULTING IN
  Andrew.N.Petrakes@leidos.com            Leidos, Inc.
  info@appfunding.com                     APP Group International LLC
  sihra.harjot@astacrs.com                Asta CRS, Inc.
  funding@spgadvance.com                  SPG Advance
  kirany@c-hit.com                        CHAGS Health Information




                                          3
Case 19-10230-KHK       Doc 118 Filed 03/22/19 Entered 03/22/19 17:28:46   Desc Main
                               Document     Page 30 of 30


                                        EXHIBIT D

               PURCHASER AND INTERESTED PARTIES SERVICE LIST


 ICS InfiniSource
 Carole Davis, CFO
 201 Loudoun Street, SE, Suite 200
 Leesburg, VA 20175

 Xator Corporation
 Mark Skinner, CSO
 1835 Alexander Bell Drive, Suite 210
 Reston, VA 20191

 ACI Federal
 Thomas Asefi, CEO
 1025 Connecticut Avenue, NW, Suite 1000
 Washington, DC 20036

 DKW Communications, Inc.
 Darryl Washington, CEO
 2001 L Street, NW
 Washington, DC 20036

 Darkblade Systems
 Kyle McKuhen, Director and Program Manager
 420 West Jubal Early Drive, Suite 204
 Winchester, VA 22601




                                              4
